Citation Nr: 0307326	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  During the pendency of this appeal, the veteran 
relocated to North Dakota.  The Fargo RO is now the agency of 
original jurisdiction.

In the veteran's October 1997 substantive appeal he requested 
a Travel Board hearing.  The hearing was originally scheduled 
for January 1998.  The veteran requested that the hearing be 
rescheduled.  The hearing was then scheduled for March 1998.  
The veteran failed to appear.  An additional Travel Board 
hearing was scheduled for July 1998.  Again the veteran 
failed to appear.  As such, the request is deemed withdrawn. 
38 C.F.R. § 20.704(e).

The issue currently on appeal was before the Board in 
November 2000 and remanded for further development and 
adjudication.  The matter is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's asserted in-service stressors remain 
unverified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD based, in part, on rationale 
that was then valid, but upon which, due to the recent change 
in the law, the Board may no longer rely.  Specifically, the 
RO at one time found that the veteran had not submitted 
evidence of a well-grounded claim.  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In a December 2002 supplemental 
statement of the case (SSOC), the RO denied the claim on the 
substantive merits, based on the standard of review 
articulated in this decision. Therefore, the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in November 2000 
the Board remanded the matter currently on appeal for further 
development and adjudication in accordance with the VCAA.  In 
a January 2001 letter, the RO outlined in full detail exactly 
what evidence the veteran needed to submit with respect to 
his claim and provided notice of the new duty to assist 
provisions pursuant to the VCAA.  The Board would also note 
that prior to the Board remand, requests for specific 
information regarding the veteran's stressors were sent to 
the veteran in March 1998.  Finally, the rating criteria 
necessary to warrant service connection for PTSD was provided 
in the September 1997 statement of the case (SOC) and the 
December 2002 SSOC.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records, private medical 
records, and a lay statement have also been obtained and 
associated with the claims folder.  Attempts have also been 
made to verify the veteran's asserted in-service stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR) and the National Personnel Records 
Center (NPRC).  The veteran was provided a VA examination in 
connection with his claim in February 1997.  An additional 
examination was scheduled pursuant to Board remand in 
September 2002.  The veteran failed to appear. "Individuals 
for whom an examination has been scheduled are required to 
report for the examination." 38 C.F.R. § 3.326(a). When a 
claimant fails to report, without good cause, for a necessary 
VA medical examination, his claim may be decided on the basis 
of the evidence of record, or summarily denied, depending on 
the nature of the claim. 38 C.F.R. § 3.655.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board notes that while the case was at the Board, VA Form 
21-4138, statement in support of claim, was received in March 
2003.  The veteran indicates that he desires to be 
rescheduled for VA examination.  However, the Board finds 
that an additional VA medical examination or medical opinion 
is not necessary to make a decision in the case at bar. See 
38 U.S.C.A. §5103A(d).  As will be discussed below, there is 
no evidence of PTSD during the veteran's period of active 
duty service or verification of the veteran's asserted in-
service stressors. Id.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, 
as established by medical evidence, between current symptoms 
and the claimed in-service stressor. See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). If however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).


Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In various statements and 
information provided to the VA examiner in February 1997, 
the veteran has listed the following stressors: on February 
3, 1970, his drill sergeant in basic training grabbed him by 
the throat for a long period of time; on November 12, 1971, 
he and other soldiers were attempting to intercept a stolen 
truck in Bien Hoa, only to find themselves surrounded by 
armed South Vietnamese; on February 10, 1972, in Bien Hoa, 
disabled South Vietnamese soldiers attacked him and his 
fellow soldiers with rocks, glass, and bullets; he performed 
convoy security and that on every convoy he accompanied, 
they received fire and he thought he was going to die; and 
he was subjected to constant mortar fire.

Service medical records are devoid of any treatment for or 
complaints of PTSD.  The earliest post-service diagnosis of 
PTSD of record appears to be dated July 1996, some 24 years 
after the veteran's separation from service. At that time it 
was noted that the veteran had possible PTSD.  VA outpatient 
treatment records dated in August 1996 note PTSD as a 
treatment issue during the veteran's substance abuse 
treatment program (SATP).

In the instant case, while it is noted that the veteran was 
diagnosed with PTSD upon VA examination in February 1997, 
the Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history. 
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Moreover, an opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor.  Cohen at 145.   
Even if the Board were to concede a diagnosis of PTSD, the 
veteran has not provided credible supporting evidence that 
the in-service stressors occurred or that he engaged in 
combat with the enemy. See 38 C.F.R. § 3.304(f).

A June 2002 response from USASCRUR indicates that a check of 
the US Army Criminal Investigation Command in Fort Belvoir, 
Virginia, had no documentation of the incident the veteran 
described during his basis training in February 1970.  They 
further indicated that they were unable to document the 
incidents as described by the veteran in November 1971 and 
February 1972.  Unit histories for the 446th Transportation 
Company from January 1971 to December 1971 indicate that 
while the unit was stationed at Long Binh, there was not 
much enemy activity around their perimeter and very seldom 
did any incoming rounds venture near their location.  While 
daily staff journals document a mortar attack at Long Binh 
post in August 1971, the veteran has not indicated that he 
was present at Long Binh during this time, nor does the 
record reflect that the veteran was at Long Binh in August 
1971.  On review of these materials, it is clear that the 
emphasis was on the movement of large amounts of cargo and 
the difficulties of doing so during the 1971-1972 period.  
Although these reports contain considerable detail regarding  
the unit's activities (including convoys), it is noteworthy 
that there is virtually no mention of hostile attacks, 
ambushes, or similar events as described by the veteran.  In 
fact, except for the Long Binh reference, there is no 
discussion of even isolated or harassing actions involving 
the unit. 

As the veteran's stressors have not been verified, a link 
has not been established between any of the veteran's 
current symptoms and an in-service stressor.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for PTSD. 

ORDER

Entitlement to service connection for PTSD is denied.



______________________________________
John E. Ormond, Jr.
Veteran's Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

